PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DAVID JOHNSON; ROBERT W.                 
JOHNSON, IV, by and through his
guardian ad litem, Michelle
Johnson; NICOLE WILSON, by and
through her guardian ad litem,
Vicki Woodward; AMANDA VICKERS,
by and through her guardian ad
litem, Donna Vickers; DAVID
CLARKE,
                 Plaintiffs-Appellees,
                  v.
CITY OF AIKEN; TRUXTON UMSTEAD;
C. W. CLARK,
             Defendants-Appellants,             No. 01-1826

                 and
J. C. BUSBEE, individually as Public
Safety Officers with the City of
Aiken; RODNEY MILLS; CRAIG
BURGESS; H. V. MORRISON; MIKE
DURELL; BOB BESLEY; KARL
ODENTHAL, individually as Public
Safety Officers with the City of
Aiken; JODY ROWLAND, individually
as a deputy with the Aiken County
Sheriff’s Department,
                         Defendants.
                                         
           Appeal from the United States District Court
            for the District of South Carolina, at Aiken.
Julian Abele Cook, Jr., Senior District Judge, sitting by designation.
                          (CA-96-3141-1-8)
2                      JOHNSON v. CITY OF AIKEN
                      Argued: December 5, 2001

                      Decided: January 22, 2002

        Before WILKINSON, Chief Judge, and WILKINS and
                    LUTTIG, Circuit Judges.



Vacated and remanded by published opinion. Judge Wilkins wrote the
opinion, in which Chief Judge Wilkinson and Judge Luttig joined.


                             COUNSEL

ARGUED: Andrew Frederick Lindemann, DAVIDSON, MORRI-
SON & LINDEMANN, P.A., Columbia, South Carolina, for Appel-
lants. John Christopher Mills, J. CHRISTOPHER MILLS, L.L.C.,
Columbia, South Carolina, for Appellees. ON BRIEF: David L. Mor-
rison, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellants.


                              OPINION

WILKINS, Circuit Judge:

  The City of Aiken, South Carolina ("City") and Officers Truxton
Umstead and C. W. Clark (collectively, "Appellants") appeal an
award of attorneys’ fees and costs against Clark and in favor of David
Johnson and Amanda Vickers under 42 U.S.C.A. § 1988(b) (West
Supp. 2001). Because we conclude that the only appropriate fee here
was no fee at all, we vacate the award and remand for further pro-
ceedings.

                                   I.

    The events that gave rise to this lawsuit arose from the execution
                        JOHNSON v. CITY OF AIKEN                          3
of a search warrant on a residence in which several juveniles were
present. The primary claims concerned entry by City law enforcement
officers into the residence without warning by throwing an exploding
device into the house, then storming in with masks on and guns drawn
without immediately identifying themselves as law enforcement.
Johnson, Vickers, and three other juveniles present at the time (collec-
tively, "Appellees") asserted a claim under 42 U.S.C.A. § 1983 (West
Supp. 2001) against the officers in their individual capacities, con-
tending that because the information the officers possessed did not
justify their tactics, the entry violated Appellees’ Fourth Amendment
rights ("the federal entry claim"). Appellees additionally alleged con-
stitutional violations as a result of the officers’ detention of them dur-
ing the search ("the federal detention claim"), the City’s maintenance
of a custom or policy that allowed unconstitutional entries into homes
("the federal policy claim"), and the officers’ arrest of them, without
probable cause, for possession of alcohol by a minor ("the federal
arrest claim"). Finally, Johnson and Vickers asserted Fourth Amend-
ment claims based on searches of their automobiles by Clark after the
premises had been secured ("the federal vehicle search claim").1
Invoking supplemental jurisdiction, Appellees also asserted a state
law claim for assault based on the conduct underlying the federal
entry claim ("the state law assault claim") and a state law claim for
false arrest ("the state law arrest claim") based on the conduct under-
lying the federal arrest claim; both of these claims named the City as
the sole defendant.2 Appellees sought compensatory and punitive
damages and attorneys’ fees and costs under § 1988.
  1
     Johnson and Vickers proved that their vehicles were legally parked in
front of the residence at the time of the raid and that Clark obtained John-
son’s and Vickers’ keys and searched the vehicles while Appellees were
being detained. Johnson’s mobile telephone and the detachable face of
his tape deck were removed from his vehicle and later returned to him.
Clark contended that he only entered the vehicles to secure Johnson’s
and Vickers’ belongings.
   2
     The officers were not named as defendants in the state law claims
because S.C. Code Ann. § 15-78-70 (Law. Co-op. Supp. 2000) provides
absolute immunity to government employees acting within the scope of
their employment absent "fraud, actual malice, intent to harm, or a crime
involving moral turpitude," none of which was alleged by Appellees.
4                      JOHNSON v. CITY OF AIKEN
   Appellants denied Appellees’ allegations and additionally asserted,
inter alia, that they were entitled to qualified immunity and that their
actions were objectively reasonable in light of existing law. Following
the conclusion of their case, Appellees voluntarily withdrew the state
law arrest claim, and the district court granted judgment as a matter
of law against them on the federal detention claim. After deliberating,
the jury awarded Appellees compensatory and punitive damages from
Umstead and Clark on the federal entry claim and compensatory and
punitive damages from Clark on the federal arrest claim. The jury
found in favor of the City on the federal policy claim but against it
on the state law assault claim, awarding each Appellee $50,000 in
compensatory damages. Finally, the jury awarded Johnson and Vick-
ers 35 cents each in nominal damages against Clark individually on
the federal vehicle search claim. The court subsequently awarded
Appellees $81,994.61 in attorneys’ fees and costs.3

   On appeal, we vacated the judgments on the federal entry and fed-
eral arrest claims, concluding that Clark and Umstead were entitled
to qualified immunity on those claims because their actions were not
unconstitutional. See Johnson v. City of Aiken, 217 F.3d 839, 2000
WL 263823, at *5-*12 (4th Cir. 2000) (unpublished table decision).
However, we affirmed the award against the City on the state law
assault claim. See id. at *12-*15. Thus, after appeal only two awards
remained: the state law assault claim award of $50,000 to each Appel-
lee against the City and the federal vehicle entry claim award of 35
cents each to Johnson and Vickers against Clark.4 Because of the
change in Appellees’ degree of success, we vacated the § 1988 award
of attorneys’ fees and costs and remanded for reconsideration of the
amount to be awarded. See id. at *15.

  On remand, the district court noted that plaintiffs who do not pre-
vail on their federal claims but achieve success on supplemental state
law claims are not prevailing parties under § 1988, and are therefore
not entitled to an award under that statute. On this basis, the district
court ruled that the three Appellees who recovered under the state law
    3
     The award included compensation for attorney time, reasonable litiga-
tion expenses, and costs of the type taxable under 28 U.S.C.A. § 1920
(West 1994) and Federal Rule of Civil Procedure 54(d).
   4
     Clark did not appeal the award on the federal vehicle search claim.
                       JOHNSON v. CITY OF AIKEN                        5
assault claim but failed on all of their federal claims were not entitled
to any § 1988 award. As for Vickers and Johnson, the district court
determined that even though they lost on all but one of their federal
claims (the federal vehicle search claim not appealed) and won only
nominal damages against Clark on that claim (35 cents each), they
were nevertheless entitled to an award of $98,828.28 in attorneys’
fees and costs5 against Clark. We discuss the analysis of the district
court later in this opinion.

                                   II.

   Section 1988(b) provides that in federal civil rights actions, "the
court, in its discretion, may allow the prevailing party, other than the
United States, a reasonable attorney’s fee as part of the costs."6
Because Johnson and Vickers obtained relief on one of their § 1983
claims, Appellants do not dispute that Johnson and Vickers were "pre-
vailing parties." Rather, Appellants argue that the only reasonable fee
here is no fee. We review an award of attorneys’ fees for abuse of dis-
cretion. See McDonnell v. Miller Oil Co., 134 F.3d 638, 640 (4th Cir.
1998); see also Freeman v. Case Corp., 118 F.3d 1011, 1014 (4th Cir.
1997) (noting that error of law constitutes abuse of discretion).

   In determining the proper fee to be awarded against Clark, the dis-
trict court followed the process outlined in Hensley v. Eckerhart, 461
U.S. 424 (1983). In Hensley, the plaintiffs asserted several constitu-
tional claims and eventually prevailed on some but not all of the
claims. The district court awarded fees under § 1988 but refused to
eliminate from the award fees for hours spent on unsuccessful claims.
After the Eighth Circuit affirmed, the Supreme Court vacated the
award and remanded for reconsideration of the amount to be awarded.
  5
     As with the first § 1988 award, this award included compensation for
attorney time, reasonable litigation expenses, and costs of the type tax-
able under § 1920 and Rule 54(d).
   6
     This statute provides an exception to the American Rule that each
party, regardless of who prevails, must pay its own attorneys’ fees. See
Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human
Res., 121 S. Ct. 1835, 1839 (2001). The parties agree that South Carolina
law does not entitle Appellees to an award of attorneys’ fees as a result
of their success on the state law assault claim.
6                      JOHNSON v. CITY OF AIKEN
See Hensley, 461 U.S. at 440. The Court explained that a § 1988
award should reimburse the plaintiff for work "expended in pursuit
of" the success achieved. Id. at 435 (internal quotation marks omit-
ted). To determine the appropriate amount, a district court should first
identify the number of hours reasonably expended on the litigation
and multiply that number by a reasonable rate. See id. at 433. The
court then should subtract fees for hours spent on unsuccessful claims
unrelated to successful ones.7 See id. at 435. Once the court has sub-
tracted the fees incurred for unsuccessful, unrelated claims, it then
awards some percentage of the remaining amount, depending on the
degree of success enjoyed by the plaintiff. See id. at 435-37.

   Here, the district court began its analysis with the amount of its
original § 1988 award, which was $81,994.61. The district court
determined that all of the federal and state claims arose from a com-
mon core of facts and subtracted only $6,189.75 from the previous
award as attributable to unsuccessful claims or litigants. Turning to
the degree of success inquiry, the district court determined that "John-
son and Vickers achieved a fair amount of material results in the form
of a Judgment of $100,000.70." J.A. 254. The court also stated that
as a result of Appellees’ efforts, "the Court articulated the limits and
the propriety of using a heavily armed tactical assault force to invade
a person’s home on the basis of a questionable suspicion that some
low-level narcotic activity was in progress." Id. For these reasons, the
court determined that a full award of the remaining fees was war-
ranted for the trial work. The court also awarded $23,023.42 for work
on the first appeal to this court, for a total award of $98,828.28. The
district court did not initially specify which party or parties would be
liable for the award. However, in denying Appellants’ subsequent
motion to alter or amend the award, the district court clarified that
Clark, the only party liable on a federal claim, was responsible for
paying the full fee award.

    7
   The reason for not subtracting hours spent on unsuccessful claims that
are related to successful ones is that when successful and unsuccessful
claims are related, "[m]uch of counsel’s time will be devoted generally
to the litigation as a whole, making it difficult to divide the hours
expended on a claim-by-claim basis." Id. at 435.
                        JOHNSON v. CITY OF AIKEN                         7
   We conclude that the district court erred in basing Clark’s fee lia-
bility on Johnson and Vickers’ success against the City on the state
law assault claim. Such an award conflicts with the principles articu-
lated by the Supreme Court in Kentucky v. Graham, 473 U.S. 159
(1985). In Graham, several plaintiffs brought civil rights claims
against law enforcement officers in their individual capacities. They
also named as a defendant the Commonwealth of Kentucky, from
which the plaintiffs sought only attorneys’ fees in the event that they
prevailed on the merits. See Graham, 473 U.S. at 161-62. The Com-
monwealth was dismissed on Eleventh Amendment grounds, but
when the case settled in favor of the plaintiffs, the plaintiffs sought
an attorneys’ fee award against the Commonwealth. See id. at 162.
The district court awarded fees, and the Sixth Circuit affirmed. See id.
at 163. The Supreme Court reversed, reasoning that § 1988 authorized
payment of fees only by "the party legally responsible for relief on the
merits." Id. at 164. The Court added that even if immunity is the basis
for a party’s avoidance of liability, that party cannot be liable under
§ 1988 for payment of fees. See id. at 165.

   Graham teaches us that Clark’s status as a nonparty on the state
law assault claim protects him from § 1988 liability arising from that
claim. See Indep. Fed’n of Flight Attendants v. Zipes, 491 U.S. 754,
762 (1989) (noting "the crucial connection between liability for viola-
tion of federal law and liability for attorney’s fees under federal fee-
shifting statutes"). Accordingly, the district court erred in basing
Clark’s § 1988 liability on Johnson and Vickers’ success against the
City on the state law assault claim.8 We therefore turn our attention
to the success Johnson and Vickers had against Clark.

  The only success enjoyed by Johnson and Vickers against Clark
was on the federal vehicle search claim, which resulted in an award
of only 35 cents to each. Under Farrar v. Hobby, 506 U.S. 103
  8
   Nor did Johnson and Vickers enjoy any success against Clark on the
federal entry claim, to which he was a party. Even if Appellees’ obtain-
ment of a court decision that Clark violated their constitutional rights by
the method of entry he employed would have constituted some degree of
success against Clark, this court specifically decided in the previous
appeal that Clark’s conduct was constitutional. See Johnson, 2000 WL
263823, at *5-*11.
8                       JOHNSON v. CITY OF AIKEN
(1992), this "success" was not sufficient to justify a § 1988 award. In
Farrar, the Supreme Court addressed the reasonableness of an award
of attorneys’ fees pursuant to § 1988(b) when the plaintiff sought
$17 million in compensatory damages but received only one dollar in
nominal damages.9 The Court held that "[w]hen a plaintiff recovers
only nominal damages because of his failure to prove an essential ele-
ment of his claim for monetary relief, the only reasonable fee is usu-
ally no fee at all." Farrar, 506 U.S. at 115 (citation omitted). This is
because when the recovery of monetary damages is the purpose of the
claim, a plaintiff who receives only nominal damages has succeeded
in only a technical sense. See id. at 114-15.

   The "success" enjoyed by Johnson and Vickers on the federal vehi-
cle search claim is no greater than that had by the plaintiff in Farrar.
As in Farrar, Johnson and Vickers’ victory against Clark did little
more than provide them "the moral satisfaction of knowing that a fed-
eral court concluded that [their] rights had been violated." Id. at 114
(internal quotation marks omitted) (alteration in original). Accord-
ingly, we hold that the district court abused its discretion in granting
a § 1988 award against Clark, and we therefore vacate the award.10

                                   III.

  In sum, because Johnson and Vickers’ only success against Clark
was obtaining an award of nominal damages, we conclude that the
    9
    Although the original complaint requested injunctive relief, that claim
was dropped in a subsequent amendment to the complaint. See Farrar,
506 U.S. at 106.
   10
      We do not address Appellants’ argument that success on state law
claims cannot be considered in determining § 1988 liability. And,
because we vacate the § 1988 award and hold that the only appropriate
award is no award at all, we do not address Appellants’ contention that
the district court erred in ordering reimbursement for some litigation
expenses not recoverable under 28 U.S.C.A. § 1920 and Rule 54(d).
Finally, we reject Appellants’ claim that Appellees waived any entitle-
ment to costs by failing to file a formal bill of costs.
   We take this opportunity to recognize that our decision in no way
reflects adversely on Appellees’ attorneys, who, in fact, gave excellent
representation to their clients.
                      JOHNSON v. CITY OF AIKEN                      9
only appropriate award under § 1988 was none at all, and we there-
fore vacate the award. Because the § 1988 award included reimburse-
ment for costs taxable under 28 U.S.C.A. § 1920 (West 1994) and
Federal Rule of Civil Procedure 54(d), we remand to the district court
to award those costs.

                                      VACATED AND REMANDED